Citation Nr: 1227778	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for metastatic renal cell carcinoma (RCC), to include as due to herbicide (Agent Orange) exposure.  

2.  Entitlement to service connection for status-post left nephrectomy (claimed as left kidney removal), claimed as secondary to metastatic RCC.  

3.  Entitlement to service connection for residual scar, status-post left nephrectomy, claimed as secondary to metastatic RCC.  

4.  Entitlement to service connection for metastatic bone cancer (back and groin), claimed as secondary to metastatic RCC.  

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to metastatic RCC.  


REPRESENTATION

Appellant represented by:	Alfrey R. Martin, Agent


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.  He served in the Republic of Vietnam (Vietnam) from December 1967 to December 1968.  He died in 2011.  The Appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Prior to his death, the Veteran filed the claims for service connection listed above.  The RO adjudicated these claims, and the Veteran disagreed with the RO rating decision and filed a timely appeal of these issues.  

In July 2010 the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional evidentiary development, to include obtaining an additional VA medical opinion, which occurred in August 2010.  The Veteran died after the requested development had been performed by the RO, but before the case had been returned to the Board for appellate review.  

In July 2011, the Veteran's surviving spouse filed a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable).  A VA Form 21-534 is accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010) [if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the Agency of Original Jurisdiction (AOJ), and the AOJ will make a determination in the first instance regarding eligibility for substitution].  

In a letter dated in October 2011, the RO informed the Appellant that she is a valid substitute claimant, and in April 2012 the RO issued a memorandum that formally acknowledged the Appellant as a valid substitute claimant, and reactivated the appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  On July 18, 2011, prior to promulgation of a decision, the Board was notified by the Appellant that the Veteran had died in 2011.  The Appellant filed a proper claim for substitution in July 2011.  

2.  The Veteran is presumed to have been exposed to herbicides while on active duty in Vietnam.  




3.  The Veteran was competent to report the circumstances of his service and the temporal development of his symptomatology and the Appellant is competent to report her observations of that symptomatology; however neither the Veteran nor the Appellant are not competent to relate his metastatic RCC to his active duty service or in-service exposure to herbicides.  

4.  The report of an October 2009 VA examination and accompanying August 2010 clarifying medical opinion by the same VA examiner constitutes probative medical evidence that the Veteran's metastatic RCC and the claimed residuals of his metastatic RCC, including status-post left nephrectomy, residual scarring, metastatic bone cancer and GERD, are not the result of his active duty service, to include exposure to herbicides.  

5.  The Veteran's metastatic RCC is not shown to be due to any event or incident of his service.  

6.  Absent an award of service connection for underlying metastatic RCC, there is no service-connected disability to which any other disorder may be secondary.  


CONCLUSIONS OF LAW

1.  The Veteran's metastatic RCC was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  Service connection for status-post left nephrectomy (claimed as left kidney removal), for residual scar, status-post left nephrectomy, for metastatic bone cancer (back and groin), and for GERD, to include on a secondary basis, is not established.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  



Substitution

At the time of his death, the Veteran had a pending appeal of entitlement to service connection for metastatic RCC, to include as secondary to herbicide exposure, as well as for status-post left nephrectomy (claimed as left kidney removal), residual scar, status-post left nephrectomy, metastatic bone cancer (back and groin), and GERD, all claimed as secondary to RCC.  When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The statute regarding accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

As noted, the Appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.  




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VA has satisfied its duty to notify by issuing pre- and post-adjudication notice letters in November 2006, June 2007 and July 2010.  The letters advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The November 2006 and June 2007 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.  

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.  

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The RO issued the November 2006 and June 2007 Dingess compliant VCAA notices prior to the October 2007 rating decision on appeal.  Thus, there is no timing error.  Prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

As noted, this case was remanded in July 2010 to obtain a clarification opinion of an earlier VA examination.  As noted, the clarifying medical opinion has been obtained and considered by the RO.  The record therefore shows substantial compliance with the July 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the reports of various VA examination and clarifying opinion.  The clarifying opinion is based on an earlier thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, a review of medical treatise evidence, and appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In June 2007 the Veteran mentioned that he intended to file a claim with the Social Security Administration (SSA) for disability benefits.  There is no indication in the record that he subsequently filed this claim.  VA's duty to assist includes the responsibility to obtain any "relevant" records from the SSA.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  However, there is no evidence or allegation that he was receiving SSA disability benefits due to his metastatic RCC and the resulting residuals prior to his death, which are being denied service connection in this Board decision.  He was in receipt of service connection for posttraumatic stress disorder (PTSD) evaluated as 100 percent disabling; coronary artery disease associated with Type II diabetes mellitus evaluated as 60 percent disabling; tinnitus of the left ear evaluated as 10 percent disabling; Type II diabetes mellitus evaluated as 10 percent disabling; hearing loss in the left ear evaluated as non-compensably disabling prior to his death.  

The Federal Circuit has held that under the duty to assist provisions of 38 U.S.C. § 5103A  and 38 C.F.R. § 3.159(c), VA is only required to obtain disability records from the SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Federal Circuit added that "relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id.  at 1321.  The Federal Circuit in Golz noted that the VA need not obtain SSA records in every case in order to rule out their relevance.  Id.  at 1323.  

The Federal Circuit's reasoning in Golz is controlling here.  The resolution of this case depends upon a review of the likelihood of a relationship between the Veteran's presumed exposure to herbicides; whether it caused the diagnosed metastatic RCC; and if so, whether that disorder in turn caused the other claimed residual disorders. This determination requires both a factually informed and medically competent inquiry, the Veteran's in-service and post-service medical records, expertise in the area of urology, familiarity with VA statutes and regulations, and familiarity with the effects of herbicide exposure on the kidneys.  

Any SSA records pertaining to a diagnosis of metastatic RCC or the resulting residuals could not alter the ultimate disposition of claims being denied.  Also, the Veteran had been repeatedly asked to submit any evidence or opinion that could support his claim and did not request that any SSA records be obtained.  Further efforts to obtain these possible SSA records for these particular disorders are clearly not warranted, as SSA records would provide no reasonable possibility of substantiating these claims.  38 U.S.C.A. § 5103A(a)(2).  

During his lifetime the Veteran had not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal, nor did the Appellant after the Veteran's death.  They were given ample opportunity to present evidence and argument in support of the claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).  

The Merits of the Service Connection Claims

The Veteran claimed that his metastatic RCC was the result of his exposure to Agent Orange while serving in Vietnam.  He also asserted that he experienced several residuals of his metastatic RCC, including status-post left nephrectomy (claimed as left kidney removal), residual scarring, status-post left nephrectomy, metastatic bone cancer (back and groin), and GERD.  

Upon review of the evidence of record, the Board denies the appeals for service connection for metastatic RCC, as well as status-post left nephrectomy (claimed as left kidney removal), residual scar, status-post left nephrectomy, metastatic bone cancer (back and groin), and GERD, all claimed as secondary to metastatic RCC.  There is no evidence or allegation of treatment or complaints for any of these disorders in service or within one year after the Veteran's discharge from service.  Also, the Veteran is presumed to have been exposed to herbicides during his Vietnam service; however, since there is no competent medical evidence linking these current diagnoses to the time of his military service, or to his exposure to Agent Orange, the claims will be denied.  

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:



(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  As noted, the Veteran is presumed by law to have been exposed to herbicides while in Vietnam.  

Certain diseases listed at 38 C.F.R. § 3.309(e) are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service.  However, metastatic RCC is not listed at 38 C.F.R. § 3.309(e).  As such, the Veteran could not avail himself of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 in order to establish service connection for the claimed disability.  



When a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The National Academy of Sciences (NAS) periodically undertakes studies to ascertain whether the diseases discussed by NAS should be added to the list of diseases that are presumed to be incurred or aggravated by service.  See Federal Register of May 20, 2003 (see 68 Fed. Reg. 27630).  

However, when the NAS does not find such a presumptive connection, the law provides that "presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid."  38 C.F.R. § 3.303(d) (2006).  

Stated alternatively, the presumptive provisions and their underlying rationale as provided by NAS may not, by law, foreclose the establishment of direct service connection for the disorders that are not found to be presumptively linked to military service.  

Thus, the questions at issue in this case are whether there is sufficient competent evidence of medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  

In 2005 (i.e., 35 years after he was discharged from active service), the Veteran was diagnosed with metastatic RCC.  This meets the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  

However, apart from this presumed exposure which he asserted caused his disorder, the Veteran's STRs reflect no complaints of, or treatment for, any kidney disorder or metastatic RCC which would show evidence of the second element of a service connection claim, an in-service event or incurrence of a disease or disability.  Further, the Veteran had not claimed that he experienced any kidney disorder or metastatic RCC while in service.  In fact, he had openly acknowledged that he was not diagnosed with metastatic RCC until 2005.  

Most critically, the third element of a service connection claim, a nexus, has not been satisfied.  Hickson, 12 Vet. App. at 253.  The preponderance of the competent (i.e., informed and explained) medical evidence of record does not associate his metastatic RCC, and resulting residuals, with his period of military service.  

Finally, the record fails to establish a continuity of symptomatology had been demonstrated, as the STRs are negative for complaints of or treatment for metastatic RCC and the resulting residuals, and the Veteran had not claimed that he experienced a kidney disorder, or metastatic RCC and the resulting residuals in service.  

In February 1984, (i.e., 14 years after he was discharged from active service) while being treated at a private medical facility, the Veteran complained of an inability to begin urinary stream for the approximate 2 years, but indicated that he had no problems when taking high doses of vitamins.  In August 1984, he complained of urinary difficulty, and it was noted that he was diagnosed with nonspecific urethraritis in March 1982 and was treated for lower urinary tract pain in January 1983.  Also, in a December 1984 VA examination report, the Veteran complained that he could not "make urine."  However, in August 1988, he underwent a VA CT scan of the abdomen, which indicated normal findings, including the kidneys seen posteriorly with collecting system opacified by the intravenous contrast media.  A private treatment record shows that in August 1998 he was treated for a possible kidney stone with severe back pain and trouble urinating.  An April 1999 VA treatment record shows a history of GERD.  

VA and private treatment records show that in August 2005 the Veteran was diagnosed with a left hypernephroma, later characterized as metastatic RCC in the left iliac bone, for which he underwent a radical nephrectomy and radiation treatment.  

In May 2007, Thomas A. Kachel, M.D., (the Veteran's private urologist) provided a medical opinion.  The urologist noted a history of left renal mass on CT scanning approximately two years ago, and a subsequent left radical nephrectomy in August 2005.  The Veteran was found to have metastatic disease to his bony pelvis and possibly to the right adrenal gland, and subsequently underwent palliative radiation therapy to the pelvis.  The urologist noted that herbicide and defoliants, including Agent Orange, have been shown to be potent carcinogens, and that many cancers have been strongly linked by available scientific studies and others, including RCC, are suspected of being linked by many, if not most clinicians.  The urologist opined that based on examination of the Veteran, his personal history, his medical and military service records, and review of related available cancer studies, it is more likely than not that the exposure to Agent Orange herbicide while serving in Vietnam caused, or substantially contributed to the Veteran's metastatic RCC.  

On VA examination in October 2009, the examiner reviewed the Veteran's private, VA and service treatment records prior to examining the Veteran.  The examiner noted the private medical opinion from Dr. Kachel that the Veteran's renal cancer was more likely than not related to herbicide exposure while in Vietnam.  

However, unlike Dr. Kachel, the VA examiner also cited to private treatment records from the Veteran's oncologist, dated in August 2006, which reflected findings of a 41-year smoking habit, and a positive family history of brain and liver cancer.  The examiner reported that a February 1984 private treatment record indicated that the Veteran smoked a pack a day since his teenage years, and that according to his mother he was being treated for hypertension.  The examiner observed that in August 2005 the Veteran underwent a left nephrectomy due to RCC.  

The examiner opined that the Veteran's RCC was not caused by or a result of his Agent Orange/herbicide exposure.  The examiner noted that RCC is not on the list of cancers the VA recognized as associated with Agent Orange exposure, and cited to medical literature from the National Institute of Health Medline Plus, which indicated that the exact cause of RCC is unknown.  The examiner outlined the risk factors for RCC, including dialysis treatment, family history of the disease, genetics, smoking, and Von Hippel-Lindau disease (a hereditary disease that affects the capillaries of the brain, eyes, and other body parts).  The examiner noted that many studies have suggested that workplace exposure to certain substances increases the risk for RCC, including asbestos, cadmium, some herbicides, benzene, and organic solvents, particularly trichloroethylene.  However, the examiner explained that having one or several risk factors does not mean that it will necessarily lead to the development of RCC.  The examiner noted that even if a person with kidney cancer has a risk factor, it is often very difficult to know how much that risk factor may have contributed to the cancer.  The examiner indicated that the risk of kidney cancer is higher in people with high blood pressure, possibly due to the fact that medications used to treat high blood pressure may raise the risk of kidney cancer, and is about twice as common in men as in women.  

The examiner also cited to an Air Force Agent Orange health study from March 2000, which showed findings that there was no relationship between cancer of the kidney and bladder, but that there was a trend in RCC against dioxin.  The examiner noted that the Veteran had a long history of smoking, and that according to an article entitled "Epidemiology, pathology, and pathogenesis of renal cell carcinoma," cigarette smoking increases the probability of developing RCC approximately twofold, thereby possibly contributing to its development in nearly one-third of cases.  

In a follow-up opinion in August 2010, the same VA examiner reiterated the earlier opinion that the Veteran's RCC was not causally related to his presumed exposure to Agent Orange.  The examiner went on to discuss various medical literature cited by the Veteran, including-(1) a 1999 report by the NAS, which suggests a connection between inhaled herbicides and kidney cancer; (2) an internet article from www.cancer.org on the risk factors for kidney cancer (renal cell carcinoma), which cites herbicides as a basis for an increased risk for renal cancer; (3) an Institute of Medicine (IOM) report, which reports that there is insufficient or inadequate evidence to determine whether an association exists between exposure to herbicides used in Vietnam and renal cancer; and (4) the 8th Edition of Campbell's Urology, which indicates that there might be a relationship between RCC and Agent Orange.  

Significantly, the examiner explained that the NAS report was outdated and that a 2002 update of the report states that there is insufficient or inadequate evidence to determine whether an association exists.  The examiner noted that the available studies were of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association. In this regard, while under Combee, VA may not preclude consideration of a direct, as opposed to a presumptive link of service connection, it cannot be doubted that the NAS studies and their updates represent a consensus among the scientific community based on evidence having a bearing on the question of direct linkage.   

Moreover, the examiner noted that the internet article from www.cancer.org states that having a risk factor, or even many risk factors, does not mean that a person will develop the disease, and some people who get the disease may not have had any known risk factors.  The article does not specifically state that Agent Orange increases the risk of developing RCC, it merely states that "some herbicides" do.  The examiner indicated that the article cited to "lifestyle," "weight," "job hazards," "inherited risk factors," "family history," "high blood pressure," "certain medications," "advanced kidney disease," "gender," and "race" as additional contributing risk factors.  

The examiner noted that the IOM report provided less support to the Veteran's claim, and that the findings in Campbell's Urology "might" establish a relationship between RCC and Agent Orange, but that this, by definition, is less likely than if the term "may" was used.  

As discussed in the August 2010 VA examination report, in July 2007, the Veteran submitted medical treatise evidence and internet research to support his claims, including a 1999 report by the NAS, "What Are the Risk Factors for Kidney Cancer (Renal Cell Carcinoma)," an IOM report, and Campbell's Urology.  The Board finds that the internet articles and medical treatise evidence submitted by the Veteran which purport that there is a relationship between metastatic RCC and Agent Orange exposure have limited probative value because the articles do not take into account the facts of the Veteran's case.  This determination is supported by the thoroughly explained findings of the VA examiner outlined in the August 2010 examination report.  

As the examiner noted, there may be multiple "risk factors" involved in the Veteran's development of metastatic RCC, including his life-long history of smoking, and that having a risk factor, or even many risk factors, does not mean that a person will develop the disease.  The examiner indicated that even if a person with kidney cancer has a risk factor, it is often very difficult to know how much that risk factor may have contributed to the cancer, and noted that the research only generally discussed herbicide exposure, without specifically addressing Agent Orange exposure.  While a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.   Mattern v. West, 12 Vet.App. 222 (1999); see Sacks v. West, 11 Vet.App. 314 (1998); Wallin v. West, 11 Vet.App. 509 (1998).  

The Veteran also submitted numerous former Board decisions in support of his claim.  The Board has reviewed and considered the copies of prior Board decisions submitted by the Veteran.  However, Board decisions are nonprecedential.  38 C.F.R. § 20.1303.  Each case is decided on the basis of the facts of the individual case in light of applicable law.  
The most probative medical opinion evidence of record is the clarifying opinion provided by the October 2009/August 2010 VA examiner.  As the August 2010 report provides a reasoned medical opinion based on review of the pertinent records and relevant medical history, the Board finds it constitutes probative evidence that the Veteran's metastatic RCC and the resulting residuals are not related to his service.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512.  

The Board assigns less probative value to the May 2007 private urologist's medical opinion when weighed against the VA examination reports.  Apart from the fact that Dr. Kachel did not discuss or note the Veteran's individual history, he failed to provide any rationale for the opinion beyond acknowledging that many cancers, including RCC, have been strongly linked by "available scientific studies" to herbicide and defoliants, including Agent Orange.  The urologist indicated that "review of related available cancer studies" took place prior to proffering the opinion; however, the urologist failed to cite to any of these studies in the report.  See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board has considered the Veteran's and the Appellant's contentions that his diagnoses could be related to Agent Orange exposure, but finds them to not be competent or probative.  The Veteran and the Appellant have not indicated that they possess any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions.  See Routen, 10 Vet.App. 183. As lay people, they are not competent to render a probative (persuasive) opinion on a medical matter.  See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.  Other than these unsupported statements, there is no evidence of record indicating any etiological relationship between his military service and his metastatic RCC and the resulting residuals.  

Further, he did not report, nor was he diagnosed with metastatic RCC or the resulting residuals until 2005, approximately 35 years after separation from active duty service.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, a disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

However, absent an award of service connection for underlying metastatic RCC, there is no service-connected disability to which any of his other disorders may be secondary.  See 38 C.F.R. § 3.310(a), (b); Wallin, 11 Vet. App. at 512.  Service connection is not warranted a secondary basis.  

Accordingly, the preponderance of the evidence is against the Veteran's metastatic RCC, status-post left nephrectomy (claimed as left kidney removal), residual scar, status-post left nephrectomy, metastatic bone cancer (back and groin), and GERD claims on either a direct, presumptive, or secondary basis.  There is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  





ORDER

Service connection for metastatic RCC is denied.  

Service connection for status-post left nephrectomy (claimed as left kidney removal) is denied.  

Service connection for residual scar, status-post left nephrectomy is denied.  

Service connection for metastatic bone cancer (back and groin) is denied.  

Service connection for gastroesophageal reflux disease (GERD) is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


